Title: Lambert Wickes to the American Commissioners, 28 February 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
LOrient February 28th, 1777
I this Day Recd. yours the 22end, Which Was very Exceptable. I Wrote you Last Week Concerning the Dispossial of Our prisoners Which Was Dischargd By possitiv order from The Intendant of this port Last Satd. the 22end. I Allso mentioned In my Last of the 26th, the Difficulties of Geting Liberty to Stay in This port to heav Down and Repair my Ship Which Was Absolutely Nessesary prior to Departure for America. As the Weather Was So bad that I Could not Get it Done at Nantz I Got the Intendant to Send the Carpenters of to Make a Second Survey on the Ship the 27th, When they Stayed 4 Hours on bord and On thier Return Signed a Certifycate that they thought The Ship Would be in Emminent Danger If Sent to See Without Carreanig and Repairing. On their Signing and Delivering thier Certifycate the Intendant then granted me Liberty to Enter the port to Carrean and Repair. Our prizes is All Gone So that I am in hopes All Difficulties Are Now Remooved. As there is So many Difficulties Attending our Cruizing on the Coast of Europe I hope youl Think it Best to order me Home as Soon As possible. I Shall Submit this to your judgments and Chearfully Comply With your Determinations on this Head. I have had much truble hear but Am in hopes it is Now At an End. I Cannot Giv you the particulars of Our Tranceactions Concerning the prizes but Shall Refer you to Mr. Morris for that Information but Am in hopes You Will be Well Sattisfied With our proceadings and Conduct in this Business. Pleas Let Captn. Nicholson Know I Recd. his favr. of the 22end, but have not time to Answer it by this post. I Hope you’l Obtain Liberty for me to Remain in This port Tel it Sutes you to Order me out. The Count of Marepause may be fited and Got Ready for Sea in 20 or 30 Days At furthest. From Gentlemen your most Oblig’d Humble Servant
Lambt. Wickes
To The Honbls Docktr Franklin Silias Dean
 
Addressed: To / The Honbl. Doctr. Benjamin Franklin / A / Parris
Notation: Capt Weekes l’Orient Feby 28. 77
